          Case 1:16-cv-00972-ER Document 26 Filed 10/08/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GEORGE W. NASH,

                          Plaintiff,
                                                                         ORDER
                   – against –
                                                                     16 Civ. 972 (ER)
NEW YORK CITY POLICE DEPARTMENT
DETECTIVE JASON DEL TORO, Shield No. 4218,

                          Defendant.


RAMOS, D.J.:


       On February 9, 2016, Nash, pro se, ﬁled a complaint against New York City Police

Detective Jason Del Toro for constitutional violations. Doc. 1. On January 19, 2017, the Court

dismissed the case because Nash had failed to ﬁle a second amended complaint by the deadline

(the “January 2017 Order”). Doc. 16. On the same day, the Clerk’s oﬃce received Nash’s

second amended complaint, but did not ﬁle it on the docket until January 23, 2017. Doc. 19. On

February 13, 2017, Plaintiﬀ ﬁled a notice of appeal. Id. On March 27, 2017, the Court issued an

order vacating its January 19 Order and directing Plaintiﬀ to withdraw his notice of appeal if he

wished to proceed in this Court (the “March 2017 Order”). Id. On April 28, 2017, the Court

issued an order of service. Doc. 22. On May 30, 2017, the Second Circuit vacated the Court’s

March 2017 Order for want of jurisdiction and remanded the case for reentry of that order. Doc.

23.
           Case 1:16-cv-00972-ER Document 26 Filed 10/08/20 Page 2 of 2




         Accordingly, the Court vacates the January 2017 Order, Doc. 16, and directs Plaintiﬀ to

provide the Court with a status update by October 29, 2020. Failure to comply with the Court’s

order could result in sanctions, including dismissal for failure to prosecute. Fed. R. Civ. P. 41(b).

         It is SO ORDERED.

Dated:    October 8, 2020
          New York, New York

                                                              EDGARDO RAMOS, U.S.D.J.




                                                  2
